86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Terry L. CHRISTIANSON, Appellant,v.Robert P. HOUSTON;  Attorney General, State of Nebraska, Appellees.
No. 95-3977.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Terry L. Christianson appeals the district court's denial of his 28 U.S.C. § 2254 petition.   Initially, we reject Christianson's contention that Nebraska's robbery statute is constitutionally ambiguous.   Having rejected Christianson's constitutional claim, we conclude Christianson's trial and appellate counsel were not ineffective for failing to challenge the statute's constitutionality.   Accordingly, we affirm.   See 8th Cir.  R. 47B.